DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 12 February 2021 containing amendments to the claims and remarks.
Claims 1-21 are pending.  Claims 16-21 are withdrawn as being directed to a nonelected invention.  Consequently, only claims 1-15 are pending for examination.
The previous objection with respect to claim 13 is withdrawn in view of Applicant’s amendments.
The previous rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are maintained.  The rejections follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Storm (US 5,711,870).
With respect to claims 1, 2, 5, and 6, Storm discloses a method for operating a coker unit comprising: (a) introducing a coker furnace feed stream into a coker furnace for producing a coker drum feed stream; (b) introducing the coker drum feed stream to a coker drum; and (c) introducing a hydrogen-donor gas into the coker drum feed stream .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 3, 4, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Storm (US 5,711,870).
With respect to claims 3 and 4, Storm indicates wherein the hydrogen donor gas may be introduced into the coker furnace feed stream which feeds the downstream coker drums (see Storm, drawing).  Examiner notes that introducing such hydrogen donor gas upstream and/or downstream of the coker furnace would have the same overall effect, namely to provide hydrogen donor gas into the feed entering the coker drum.  Thus, Examiner finds Applicant’s claims 3 and 4 unpatentable over the disclosure of Storm.
With respect to claim 9, Storm discloses wherein the hydrogen donor may be hydrogen per se or any gas utilized to supplement a reaction mixture with hydrogen (see Storm, column 3, lines 25-27).  In this regard, Examiner submits that any person having ordinary skill in the art would readily recognize a hydrotreater effluent (necessarily containing some degree of unreacted hydrogen) would be a suitable hydrogen donor stream.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda,
With respect to claims 10-15 inasmuch as Storm discloses a preferred amount of hydrogen donor gas in an amount of 0.01 wt% to 1 wt% as well as a range of preferred coking temperature, pressure, and coking product fraction boiling points, then it follows that the person having ordinary skill in the art would have been motivated to adjust the physicochemical properties of a fluid within the coker fractionator unit to produce the desired product fractions as well as to adjust the coking conditions as necessary in order to produce the desired product fractions.  The person of ordinary skill could easily make such determinations and such adjustments without undue experimentation.  The person of ordinary skill is a person of ordinary creativity, not an automaton.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  Moreover, with respect “controlling” the desired percentage of hydrogen donor gas, the court has held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Storm (US 5,711,870) in view of Davis (US 2014/0378728).
With respect to claim 7, see discussion supra at paragraph at paragraph 7.  Storm discloses that the hydrogen donor gas may be any hydrocarbon gas known to supplement a reaction mixture with hydrogen (see Storm, column 3, lines 25-27).  In this regard, butane is a hydrocarbon gas known to supplement a reaction mixture with hydrogen (see Davis, paragraph [0087]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Storm in view of Forbus (US 5,370,787).
With respect to claim 8, see discussion supra at paragraph 7.  Storm discloses that the hydrogen donor gas may be any hydrocarbon gas known to supplement a reaction mixture with hydrogen (see Storm, column 3, lines 25-27).  In this regard, isobutene is a hydrocarbon gas known to supplement a reaction mixture with hydrogen (see Forbus, claim 10).

Response to Arguments
Applicant’s arguments filed 12 February 2021 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	The actual amount of hydrogen donor gas included in the process described in Storm is substantially smaller than that recited in amended claim 1.

II.	Storm, at column 10 lines 36-40 and 53-56 clarifies that the weight of the hydrogen donor gas is reported as weight of gas/weight water.

III.	As Storm discloses a maximum H2O wt% of 70 wt% then the disclosure in Storm of the addition of 1 wt% H2 donor gas (with reference to the weight of water) is equivalent to about 0.7 wt% H2 donor gas (with reference to the total feed rate).

IV.	The range specified in claim 1 does not overlap, touch, or even come close to the range disclosed in Storm.

V.	To arrive at the range specified in claim1, the upper limit of Storm would have to be increased by over 40%.

VI.	There is no motivation provided in Storm to increase the amount of hydrogen donor gas above the disclosed range.

VII.	Applicant’s Figure 4 and Table 2 show a marked improvement in liquid-yield when adding a hydrogen 

With respect to Applicant’s first, fourth, fifth, and sixth arguments, the claim limitation at issue recites “wherein the hydrogen-donor gas is introduced [ . . . ] at a rate of between 1 wt% to about 15 wt% of a total feed rate of the coker-furnace feed stream.”  In this regard, Examiner notes that the coker-furnace feed stream of Storm includes an admixture of residual oil and water or steam, i.e. the “total feed rate of the coker-furnace feed stream” would include such oil-water admixture.  To this effect, Storm clearly discloses that “[a] preferred amount of hydrogen donor gas [in the feedstock-water admixture] is 0.01 wt% to 1 wt%,” i.e. clearly overlapping with the added claim limitation of claim 1.  Thus, Storm anticipates claim 1.  
With respect to Applicant’s second and third argument, the cited language of Storm discussed supra at paragraph 21 clearly discloses the relevant claim limitation.  Thus, the second and third arguments are not persuasive.  Again, it is noted that the total feed of Storm clearly includes the water as part of the feed-water admixture and Storm includes disclosure for the hydrogen donor gas in the total feed of Storm which is clearly overlapping with the subject claim limitation.  Thus, there is no mathematical calculations necessary to arrive at the hydrogen donor gas concentration in the total feed.
With respect to Applicant’s seventh argument, Examiner finds that Storm anticipates claim 1.  Thus, a discussion of unexpected results is not germane to a rejection based on anticipation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Randy Boyer/
Primary Examiner, Art Unit 1771